﻿I extend my sincere congratulations to you, Sir, on your election to the presidency of the General Assembly at this session. Tour election signals our recognition of your personal competence, experience, skill and wisdom, and of the high esteem which your country, the sisterly Kingdom of Saudi Arabia, enjoys in the international community. I would also like to extend my many thanks to your predecessor, Mr. Guido de Marco, the Minister of Foreign Affairs of Malta, for presiding over the previous session.
I also take this opportunity to single out with gratitude Mr. Javier Perez de Cuellar for his tireless efforts during the period he has spent at the helm of the Secretariat.
It is indeed a good omen for our Organization to start this new session by admitting seven new States to its membership, some of which, such as the Marshall Islands and the Federated States of Micronesia, are newly independent, while others - Lithuania, Estonia and Latvia - have just regained their independence, and still others had their applications for membership delayed because of political circumstances. This multiple accession to the membership of the United Nations contributes greatly towards its achieving universality. We would like to express to the two friendly Korean Republics our pleasure at their admission to the United Nations and our hope that it will mark the beginning of increased cooperation and understanding between them in such a manner as to contribute to laying the necessary foundations for attaining the hopes of their one people.
The forty-sixth session of the General Assembly convenes in the midst of many immense global changes. Events are accelerating at such whirlwind pace that merely keeping pace with them, let alone exploring their nature or absorbing their significance, has become extremely difficult. The big question to ponder, however, is whether such events indicate a return to previous periods in this century, when differences and disputes between States over borders and conflicting interests led to two destructive world wars. Or could they perhaps be harbingers of the dawn of a genuine opportunity for the emergence of a new world order and a new era of constructive international cooperation in solving all remaining problems throughout the world and of addressing, in a just and even-handed manner, any potentially explosive problems as soon as they appear?
We in Jordan see the positive in these developments and look through them towards a better future for this world. The disappearance of the intense rivalry between the two super-Powers, now replaced by dialogue and cooperation, has led to solutions to certain global problems, such as the independence of Namibia, and to easing aggravating conditions in others, as in the Western Sahara, Cambodia, Afghanistan, Cyprus, Central America and South Africa. This raises our hopes that those problems will be settled, peacefully and definitively, in the near future. Moreover, considerable progress has been achieved on the question of curbing the nuclear-arms race and efforts to reduce the numbers of existing weapons, especially by the two super-Powers.
The emergence of the present movement towards establishing a new world order - the outlines of which are beginning to take shape - demands that we all examine it in depth so as to determine the substance of this new order, its basic features and the objectives envisaged for it, and thus arrive at new ideas and plans commensurable with the challenges that such an order would pose or face. 
The challenges facing the world today, whether in the fields of the environment, armaments or the economy, have acquired a universal nature affecting mankind as a whole and not just one particular region. The meltdown of the Chernobyl nuclear reactor and the severe damage sustained by the environment in the Gulf region are but two vivid examples of this. Proceeding from a profound belief in the collective international responsibility for confronting the dangers that threaten or encompass the environment, and driven by the desire to ensure that joint efforts be directed towards preventing the exploitation of the environment for harmful purposes, Jordan has requested the inclusion of an item on the session's agenda calling for the implementation of effective measures to prevent the exploitation of the environment for military purposes. My country hopes that by opening this important humanitarian subject for discussion it might be possible to arrive at new ideas paving the way for more effective action to prevent the exploitation of the environment - which is the property of all mankind - now and in the future, in any way or form and in any circumstances, for military purposes. In 1977, agreement was reached on concluding a Convention to prevent such acts. However, the environmental disaster in the Gulf proves that those arrangements were insufficient and demonstrates the urgent need for measures that are comprehensive in scope and more potent in effect.
Only recently has the world begun to pay any serious attention to the true nature of the damage sustained by the atmosphere enveloping our globe as a result of the discharge of the noxious by-products of scientific and industrial progress into it, and to the effect this has had on the world's climate. The world has also begun to be aware of the true damage to the earth's environment as a result of the development requirements of some States.
Thus, the sense that threats to the environment are a matter of concern to all mankind, and the recognition that any one State - no matter how strong or scientifically advanced - cannot deal with such threats alone, has led to the convening of important international conferences to address the various aspects of this issue. At some of these conferences Heads of State from all over the world participated in their deliberations. One such meeting was the 1989 Hague Conference in which 25 monarchs and Heads of State or Government participated, including His Majesty King Hussein. Another was the second Conference on the Climate, held in Geneva in November 1990, in which His Majesty King Hussein also participated.
We are looking forward to the first International Conference on the Environment and Development, which the United Nations will convene in Brazil in 1992, and consider it a test of humanity's ability to work in concert to lay the foundations for the protection of the environment and to strike a balance between the requirements of development and the preservation of the environment.
Preserving the environment, we believe, is intrinsically related to disarmament at the global and regional levels, in particular to weapons of mass destruction, be they nuclear, chemical or bacteriological. For how can one objectively think of preserving the environment when one knows full well that the weapons of the two super-Powers alone are enough to destroy the whole world many times over? How can the world afford the financial resources necessary for preserving the environment and striking the necessary balance between development requirements and environmental conservation when billions upon billions of dollars are wasted each year on a rabid arms race between various States?
It is from this standpoint that my country welcomed the agreements recently reached between the United States of America and the Soviet Union to eliminate some weapons of mass destruction and to reduce greatly the numbers of others. These agreements represent important initial steps towards realising the loftier goal of diverting the arms race in the direction of the complete elimination of such weapons, transforming the tools of warfare, which mankind manufactures to destroy itself, into productive work-tools and channelling the resources earmarked for weapons production towards other human purposes better suited for the future of mankind as a whole.
Jordan, which in the past readily signed all agreements on the non-proliferation of all kinds of weapons of mass destruction, will be pleased to participate again in any conference or activities aimed at concluding more of such instruments. It also welcomes the move by a number of States that had not previously signed the Treaty on the Non-Proliferation of Nuclear Weapons to do so, and hopes that this trend will include all States that had not yet signed.
In this respect, it should be stated that Jordan welcomes the recent initiative of President George Bush to reduce unilaterally the large number of United States nuclear weapons, a move that was warmly received internationally. We earnestly hope that this initiative will be met by similar reductions on the part of other nuclear-weapon States.
The ever widening economic gap between developing and industrialized States remains the most serious threat to world peace. While the industrialized States have attained a level of development and progress that enables them to turn their attention to highly technical and scientific matters, most developing States are barely able to ensure hand-to-mouth subsistence levels for their peoples; that prevents them from participating in the harvest of the fruits of mankind's progress and advancement. Thus there is an urgent need to reopen the door to serious, constructive dialogue between the North and the South with a view to adopting effective, innovative measures that would narrow the gap, enable developing States to use modern technology to develop their economies and their human resources, and facilitate access by their products to international markets in such a way as to promote the development of those products. Failure to address the subject with the seriousness it deserves would threaten social upheaval in many countries, accompanied in most cases by dangerous military flare-ups and all the extremism that comes with hunger and deprivation.
The steps recently taken by several industrialized States to cancel or reduce debts incurred by some developing States deserve encouragement. This practice should be more widespread in order to alleviate the heavy debt burden of developing countries and enable them to channel their available resources to genuine self-development. In that regard, it could become necessary to establish new ground rules for loans and assistance to developing States by making them synchronous with the progress recipient States achieve in development.
Preservation of the environment, disarmament and development all fall under the heading of preserving the right of mankind as a whole to a world in which it can lead a decent life. The progress today's generation makes in that area will determine the quality of the planet we shall bequeath to future generations.
Our preoccupation with following the important developments now taking place in the world, inevitably brings us back to the problems of our region, the Middle East, and how they are affected by such developments. Like the rest of the world, the Middle East now stands at a major turning-point in its history. The general feeling is that there is a good opportunity - which might not return in the future - to achieve, with the cooperation of all the parties concerned, a just and lasting peace in the region, a peace that would include the solution of all the region's problems, foremost among which is the question of Palestine.
Since 1967, Jordan has been in the forefront of those calling for a peaceful, comprehensive solution to the Arab-Israeli conflict based on the principle of international legality as represented by the United Nations. We have pursued that goal earnestly and honestly. Jordan has also responded favourably to all peace initiatives on this matter submitted since 1967 by parties from outside the region, including the United Nations.
Consistent with that policy, my country welcomed the initiative outlined by the United States President George Bush in his statement to the United States Congress on 6 March 1991, in which he reiterated his country's policy on solving the problems of the region, proclaiming that
"A comprehensive peace must be grounded in United Nations Security Council resolutions 242 (1967) and 338 (1973) and the principle of territory for peace. This principle must be elaborated to provide for Israel's security and recognition, and at the same time for legitimate Palestinian political rights. The time has come to put an end to the Arab-Israeli conflict". That trend has been bolstered by the untiring efforts of the United States Secretary of State, Mr. James Baker, during his many visits to the region, and by his continuous contacts with the parties involved in the conflict, including the Palestinian side. This led to the call for convening a peace conference this month in which all parties concerned in the region will participate. The conference will be held under the auspices of the two super-Powers - the United States and the Soviet Union - and with the participation of the European Community, the United Nations and other Arab States.
Jordan, which pioneered the call for a peace conference to find a comprehensive settlement of the conflict in the area, finds acceptable, in principle, the formula being prepared for convening the sought-after peace conference, because that formula includes the main elements for which Jordan has been calling, particularly the following: reference to Security Council resolutions 242 (1967) and 338 (1973); the principle of land for peace; the mutual recognition of the right of States to live in peace; and the legitimate political rights of the Palestinian people.
Jordan has unequivocally insisted on the right of the Palestinians to participate in the conference through representatives they have freely nominated. It has also accepted a formula for Palestinian participation through a joint Jordanian-Palestinian delegation, should the Palestinian side agree, provided that dealing with the Palestinian-Israeli dimension of the problem be restricted to the Palestinians and the Israelis while the Jordanian side would address the Jordanian-Israeli dimension.
Jordan is ready to participate seriously and earnestly in the peace process aimed at achieving a peaceful settlement in the region because it recognises the benefits of peace and the dangers of the existing state of no-war-no-peace.
As it participates in the peace process, Jordan is aware too that a peaceful solution must be based on justice. In our view, that justice - as eventually accepted through the peace conference by all the parties involved in the conflict - must be the mainstay and guarantor of peace if we truly want that peace to endure. The Arab side in general and the Palestinian side in particular, as expressed in the recent resolutions of the Palestine National Council, have agreed to give peace in our region a chance by keeping the present window of hope wide open, and to give the emerging new world order room for hope that this will quickly lead to comprehensive world peace.
But we and the rest of the world are waiting to see whether the present leaders of Israel are equally ready to achieve the desired peaceful solution or whether they prefer to remain prisoners of their own intransigence, thus killing the chances of peace for their people and for the region as a whole.
Jordan considers that the best measure of Israel's seriousness towards the peace process would be an end to Israel's illegal settlement activities in the occupied Palestinian territories, including Al-Quds and the Golan. Such activities not only contravene international conventions but, if they continue in their present form, will also destroy an essential element in the peace formula.
Proceeding from its devotion to peace in the region, Jordan supported the efforts aimed at making the Middle East a some free of all kinds of weapons of mass destruction, be they nuclear, chemical, biological or other weapons. To be able to achieve this, it is the view of my country that it should begin with the signing of, and adherence to, the Treaty on the Non-Proliferation of Nuclear Weapons, by all States of the region which have not done so yet, particularly Israel, in preparation for arriving, during the peace conference, at agreements to start ridding the region of such weapons in a general and comprehensive manner, as well as proceeding to reduce conventional weapons.
Jordan has suffered, and continues to suffer, from the consequences of the painful events that took place in the Gulf, from the start of the Iraqi occupation of Kuwait to the ensuing destructive war, the effects of which are still being endured by both the Iraqi and Kuwaiti peoples, in addition to large numbers of other Arabs and non-Arabs.
The position of my country with respect to these events had been clear from the outset. It was elaborated in the statement delivered by the Minister of Foreign Affairs of Jordan in the Assembly on 26 September 1990, in which he said:
"Jordan, as a civilized country that respects its obligations under the Charter of the United Nations, does not and cannot approve of the resort to force as a way of solving differences between States, nor does it accept the occupation of the territory of others, nor does it support or recognize any demographic or political changes resulting from war in our area or anywhere else in the world. Therefore, Jordan did not recognize the decision to annex Kuwait. Jordan has called and continues to call for the restoration of legitimacy in this Arab country ...". (A/45/PV.8 . p. 77)
Based on this, my country sought hard to find a peaceful solution to the problem within the framework of joint Arab action before matters reached the point of the use of force.
Moreover, my country declared its unequivocal adherence to all United Nations resolutions on the subject, especially Security Council resolution 661 (1990), although implementation of that resolution led to the infliction of heavy damage on the economy of Jordan and the livelihoods of its citizens. Adding to those difficulties and burdens was the influx of large numbers of its citizens working in Iraq and Kuwait - more than 250,000 - who had fled the crisis. Even after the ending of the major crisis, Jordan still receives large numbers of Jordanians and Palestinian nationals who are forced to leave Kuwait. My country is seeking the help of the competent international bodies to provide it with the necessary aid for absorbing those returnees who had lost their livelihood and income and returned to Jordan empty-handed, as well as for enabling them to regain stable lives and find new means of livelihood, under increasingly difficult economic conditions caused by the sudden influx of such a large number of persons.
At the same time, Jordan is deeply distressed by the harsh living conditions the Iraqi people are now enduring as a consequence of the war in the Gulf, and by the possibility of a real famine befalling the Iraqis if the present situation continues, as well as by the death of large numbers of children because of shortages of necessary medicines and food, not to mention outbreaks of epidemics due to shortages in the means of sterilization, water purification and other basic sanitary services. The reports by His Highness Prince Sadruddin Aga Khan, the Executive Representative of the Secretary-General for Humanitarian Assistance in the Middle East, and those by other humanitarian societies active in Iraq, gave a painful description of the true state of the present living conditions in Iraq and of what is expected to happen if human conditions there continue to deteriorate. My country feels that any political consideration pales and retreats, indeed fades away and disappears altogether when measured against the reality of human pain and suffering. Jordan, therefore, calls for speedy action to take the necessary measures to lift the economic blockade against the Iraqi people to enable them to overcome the sorrowful inhuman conditions they are suffering.
My country also wishes to reiterate its keen interest in preserving the unity of Iraq and its sovereignty over its territory, and considers that to be an important element in the maintenance of stability in the region as a whole.
As for sisterly Lebanon, my country joins its fraternal people in their joy over the end of the ruinous civil war, which devastated the country for nearly 15 years, and over the success of the legitimate authority there in restoring its sovereignty over most of the Lebanese territory. We also hope that this success will continue so that Lebanon can regain its full sovereignty over its whole national soil. We call upon the world Organization to support Lebanon in its efforts to implement Security Council resolution 425 (1978) and other resolutions stipulating the withdrawal of Israeli forces from the territories it controls in southern Lebanon.
My country wishes to renew the expression of its full commitment to, and support of, this great Organization and its complete concern in seeing it continue to perform its work, to the best of its ability, for the good of all humanity. In this context, Jordan reaffirms its support for the efforts aimed at developing the work of the Organization and introducing the appropriate improvements and amendments to contribute to its increased efficiency and
ensure the performance of its duties in an objective, fair and efficient manner, so as to preserve its fundamental role as an Organisation established to realise mankind's eternal dream to avoid the scourge of war and preserve international peace and security.

